Title: Enclosure N: [Robert Forsyth to William Allen Deaz], 2 September 1784
From: Forsyth, Robert
To: Deaz, Allen William


To all to whom these presents shall come, be seen, or made known,— Greeting.
Whereas Benjamin Johnston of the County of Culpeper, in the State of Virginia, in and by his bond or obligation, bearing date, the twenty eighth day of April, in the year of our Lord, one thousand seven hundred and eighty, became bound to Robert Forsyth, then of the Town of Fredericksburg, in the penal sum of ten thousand pounds Current money of the State of Virginia, conditioned, that the said Benjamin Johnston should convey to the said Robert Forsyth, certain lands in said bond mentioned; And Whereas Burgess Ball, of the County of King George, in the said State of Virginia, in and by his bond or obligation, bearing date the fourteenth day of June, one thousand seven hundred and eighty two, became bound to the said Robert Forsyth, in the penal sum of three hundred pounds, lawful money of said State; conditioned, that the said Burgess Ball should make good and sufficient deeds of conveyance to the said Robert Forsyth, his heirs and assigns, of certain lots of land in said bond mentioned, as by the said bonds, reference being thereunto had, may more fully appear. And Whereas, the honorable Major General Nathaniel Greene, at the special instance and request of Robert Forsyth and Company, did become surety for them, to Messrs. Harris and Blackford, and Neucomen and Collett, for the payment of very considerable debts, and which have not, as yet been satisfied. And Whereas the said Robert Forsyth is willing and desirous of saving harmless the said Nathaniel Greene, his heirs, executors and administrators, and his and their goods and chattels, lands and tenements, from all damages, which might otherwise arise to him or them, by reason of his said securityship. Now this Indenture Witnesseth, That the said Robert Forsyth, for the express purpose of indemnifying the said Nathaniel Greene, as aforesaid, and for no other purpose whatsoever, and in consideration of the sum of five shillings, Hath granted, assigned and set over, and by these presents Doth grant, assign and set over, unto the said Nathaniel Greene, the said recited Bonds or Obligations, and the monies thereupon due, or which may become due, for a breach of the said conditions, and all his right, title and interest, of, in and to the same; To Have, hold, receive, take and enjoy the said bonds, monies and all and singular the hereby assigned premises, unto, and to and for the only use and benefit of the said Nathaniel Greene, his executors, administrators and assigns from henceforth forever. But to, for and upon the special trust herein before mentioned, and none other. And the said Robert Forsyth, for the consideration aforesaid, Hath made, ordained, constituted and appointed, and by these presents, Doth make, ordain, constitute and appoint the said Nathaniel Greene, his executors and administrators, his true and lawful attorney and attornies, irrevocable, for him, and in his name, and in the name of his executors and administrators: But to, for, and upon the confidence and trust above-mentioned, to ask, require, demand and receive of the said Benjamin Johnston, and Burgess Ball, and either of them, their, and either of their heirs, executors and administrators, the monies thereupon due, or which may become due for a breach of the conditions of the aforementioned bonds. And also to accept and take from the said obligors, good and sufficient titles, in fee simple, in his the said Nathaniel Greene’s name, for all and singular the premisses mentioned in the conditions of the said bonds. In witness whereof, the said Robert Forsyth hath hereunto set his hand and seal, this second day of September, in the year of our Lord, one thousand seven hundred, and eighty four.

Robert Forsyth.


Sealed and delivered In presence of
}


Wm. Allen Deaz.




